Exhibit 10.31
EXECUTION COPY
FIFTH SUPPLEMENTAL GUARANTEE AGREEMENT
     FIFTH SUPPLEMENTAL GUARANTEE AGREEMENT (this “Supplemental Guarantee
Agreement”), dated as of December 1, 2009, among RRI Energy Channelview LP (the
“Guaranteeing Subsidiary”), a Delaware limited partnership and a subsidiary of
RRI Energy, Inc. (formerly known as Reliant Energy, Inc.) (or its permitted
successor), a Delaware corporation (the “Company”), the Company, the other
Subsidiary Guarantors (as defined in the Guarantee Agreement referred to herein)
and The Bank of New York Mellon Trust Company, N.A., as trustee under the
Indenture (as defined in the Guarantee Agreement referred to below) (the
“Trustee”).
WITNESSETH
     WHEREAS, the Company and the Subsidiary Guarantors have heretofore executed
and delivered to the Trustee a Guarantee Agreement, dated as of December 22,
2004, as supplemented by a Supplemental Guarantee Agreement related thereto
dated as of September 21, 2006, a Second Supplemental Guarantee Agreement
related thereto dated as of December 1, 2006, a Third Supplemental Guarantee
Agreement dated as of June 1, 2009 and a Fourth Supplemental Guarantee Agreement
dated as of August 20, 2009 (as supplemented to date, the “Guarantee
Agreement”), providing for the Company’s guarantee (the “RRI Guarantee”) of the
Pennsylvania Economic Development Financing Authority’s (“PEDFA”) Exempt
Facilities Revenue Bonds (RRI Energy Seward, LLC Project), Series 2002B (the
“Series 2002B Bonds”), and the Subsidiary Guarantors’ guarantees of the RRI
Guarantee;
     WHEREAS, the Guarantee Agreement provides that under certain circumstances
the Guaranteeing Subsidiary shall execute and deliver to the Trustee a
supplemental guarantee agreement pursuant to which the Guaranteeing Subsidiary
shall unconditionally guarantee all of the Company’s Obligations under the RRI
Guarantee and the Guarantee Agreement (the “Subsidiary Guarantee”); and
     WHEREAS, pursuant to Section 9.01 of the Guarantee Agreement, the Trustee,
the Company and the other Subsidiary Guarantors are authorized to execute and
deliver this Supplemental Guarantee Agreement.
     NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary, the Trustee, the Company and the other Subsidiary Guarantors
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Series 2002B Bonds as follows:
     1. Capitalized Terms. Unless otherwise defined in this Supplemental
Guarantee Agreement, capitalized terms used herein without definition shall have
the meanings assigned to them in the Guarantee Agreement.
     2. Agreement to be Bound; Guarantee. The Guaranteeing Subsidiary hereby
becomes a party to the Guarantee Agreement as a Subsidiary Guarantor and as such
will have all of the rights and be subject to all of the Obligations and
agreements of a Subsidiary Guarantor under the Guarantee Agreement. The
Guaranteeing Subsidiary hereby agrees to be bound by all of the provisions of
the Guarantee Agreement applicable to a Subsidiary Guarantor and to

1



--------------------------------------------------------------------------------



 



perform all of the Obligations and agreements of a Subsidiary Guarantor under
the Guarantee Agreement. In furtherance of the foregoing, the Guaranteeing
Subsidiary shall be deemed a Subsidiary Guarantor for purposes of Article 12 of
the Guarantee Agreement, including, without limitation, Section 12.02 thereof.
     3. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL GUARANTEE AGREEMENT BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     4. Counterparts. The parties may sign any number of copies of this
Supplemental Guarantee Agreement. Each signed copy shall be an original, but all
of them together represent the same agreement.
     5. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     6. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Guarantee Agreement or for or in respect of the recitals contained herein, all
of which recitals are made solely by the Guaranteeing Subsidiary and the
Company.
     7. Ratification of Guarantee Agreement; Supplemental Guarantee Agreement
Part of Guarantee Agreement. Except as expressly amended hereby, the Guarantee
Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Supplemental Guarantee Agreement shall form a part of the Guarantee Agreement
for all purposes, and every Holder of Series 2002B Bonds heretofore or hereafter
authenticated and delivered shall by bound hereby.
Remainder of page intentionally left blank

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Guarantee Agreement to be duly executed, all as of the date first above written.

            RRI ENERGY CHANNELVIEW LP
      By:   RRI Energy Channelview (Texas), LLC, its
General Partner               By:   /s/ Andrew C. Johannesen         Name:  
Andrew C. Johannesen        Title:   Vice President and Treasurer        RRI
ENERGY, INC.
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer   

3



--------------------------------------------------------------------------------



 



            RRI ENERGY ASSET MANAGEMENT, LLC
      By:   Matthew E. Greek         Name:   Matthew E. Greek        Title:  
Vice President   

            RRI ENERGY BROADBAND, INC.
RRI ENERGY CALIFORNIA HOLDINGS, LLC
RRI ENERGY COMMUNICATIONS, INC.
RRI ENERGY COOLWATER, INC.
RRI ENERGY CORPORATE SERVICES, LLC
RRI ENERGY ELECTRIC SOLUTIONS, LLC
RRI ENERGY ELLWOOD, INC.
RRI ENERGY ETIWANDA, INC.
RRI ENERGY FLORIDA, LLC
RRI ENERGY KEY/CON FUELS, LLC
RRI ENERGY MANDALAY, INC.
RRI ENERGY NORTHEAST GENERATION, INC.
RRI ENERGY NORTHEAST HOLDINGS, INC.
RRI ENERGY ORMOND BEACH, INC.
RRI ENERGY POWER GENERATION, INC.
RRI ENERGY SABINE (DELAWARE), INC.
RRI ENERGY SABINE (TEXAS), INC.
RRI ENERGY SERVICES, INC.
RRI ENERGY SERVICES DESERT BASIN, LLC
RRI ENERGY SOLUTIONS EAST, LLC
RRI ENERGY TRADING EXCHANGE, INC.
RRI ENERGY VENTURES, INC.
RRI ENERGY WHOLESALE GENERATION, LLC
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer of the corporations and limited liability
companies listed above   

4



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
      By:   /s/ Michael Judge         Authorized Signatory             

5